     Case 1:18-cv-01384-NONE-JDP Document 52 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JENNIFER AMELIA ROSE,                               Case No. 1:18-cv-01384-NONE-JDP

12                        Plaintiff,                     ORDER DIRECTING THE CLERK’S
                                                         OFFICE TO CLOSE THE CASE
13            v.

14                                                       ECF No. 51
     R. ADAIR, et al.
15
                          Defendants.
16

17            On June 29, 2020, the parties filed a stipulation of voluntary dismissal with prejudice
18   under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). ECF No. 51. The stipulation is signed by
19   representatives of all parties who have appeared. The court therefore directs the clerk’s office to
20   close the case.
21
     IT IS SO ORDERED.
22

23
     Dated:        June 30, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26   No. 205.
27

28
